Title: To James Madison from Gabriel Christie, 18 February 1807
From: Christie, Gabriel
To: Madison, James



Sir
Balt’e Feb 18th. 1807

I have the pleasure to inform you of the safe arrival of the Schooner Three Friends at this port on Board of which is the Wines &ca which the President and yourself have long expecting.  They shall be forwarded to you by the first Vessels that leaves this either for Washington or Alexandria.  Be pleased Sir to forward to me the Invoices & Bills of landing which are herewith inclosed, that I may be enabled to make the proper entry  I have the Honor to be Sir your Ob Servt.

G. Christie

